** Summary ** LIMITATION ON REIMBURSEMENT OF BOARD OF EDUCATION MEMBERS A local board of education may not legally pay per diem in addition to travel expenses when members of the board are attending the National School Boards Association Convention or any other conventions other than that as provided by 70 Ohio St. 5-110 [70-5-110] (1971).  The Attorney General has considered your opinion request wherein you ask the following question: "May a board of education legally pay per diem in addition to expenses when members of the board are attending the National School Boards Association convention or other conventions?" Title 70 Ohio St. 5-117 [70-5-117] (1971) provides in part as follows: "The board of education of each school district shall have power to . . . pay necessary travel expenses of members of the board of education . . . ." The matter of the payment of expenses of board members to conventions other than that as provided by 70 Ohio St. 5-110 [70-5-110] (1971), is a matter of discretion with the local board, Attorney General Opinion 69-193 June 6, 1969. While Section 5-110 specifically provides for a twenty-five dollar per diem rate plus nine cents per mile travel compensation as to a school board member attending the State Department of Education School Board Members Workshop, no other provision of law provides for such per diem. Section 70 Ohio St. 5-117 [70-5-117] only provides for necessary travel expenses and it therefore appears that a board of education cannot legally pay per diem to members of the board while attending conventions other than that as authorized by Section 5-110.  Therefore it is the opinion of the Attorney General that a local board of education may not legally pay per diem in addition to travel expenses when members of the board are attending the National School Boards Association Convention or any other conventions other than that as provided by 70 Ohio St. 5-110 [70-5-110] (1971).  (Larry L. French) ** SEE: OPINION NO. 79-101 (1979) **